EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Ann D. Brow on 8/16/2021.

The claims dated 4/21/2021 have been amended as follows:
IN CLAIM 5:

	In line 2, replace the word “of” with the phrase “component from the group consisting of”.

	In line 4, and the word “and” after the phrase “polymerase;”.

IN CLAIM 7:
	
	In line 2, replace the phrase “of the following features” with the phrase “feature from the group of features consisting of”.

	At the end of line 11, add the word “and”.

	In line 13, replace the word “of” with the phrase “oligonucleotide from the group consisting of”.

	In line 14, replace the phrase “SEQ ID NO: 11,” with the phrase “SEQ ID NO: 11; and”.

IN CLAIM 30:
	
	In line 1, replace the phrase “wherein said nucleic acid” with the phrase “wherein detecting with said nucleic acid”.



	Starting in line 2, replace the phrase “from methylated DNA that comprises a zebrafish DNA nucleotide sequence” with the phrase “said methylated zebrafish DNA or said synthetic methylated DNA comprising a zebrafish DNA nucleotide sequence”.

IN CLAIM 32:
	
	Starting in line 1, replace the phrase “of the following features” with the phrase “feature from the group of features consisting of”.

	At the end of line 11, add the word “and”.

	In line 13, replace the word “of” with the phrase “oligonucleotide from the group consisting of”.

	In line 14, replace the phrase “SEQ ID NO: 11,” with the phrase “SEQ ID NO: 11; and”.

CANCEL CLAIMS 36-39


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/5/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/18/2021 listed below have been reconsidered as indicated:
a)	The rejection of claims 4, 5, 7, 11, 16, 17, 18, 19, 22, 23, 26-30 and 32 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,822,638 B2, are withdrawn in view of the terminal disclaimer filed and approved on 8/5/2021.

Election/Restrictions
The election of species requirement is withdrawn.

Claim Interpretation
	The following claim interpretation has been modified in view of the Remarks (p. 2).
	Claim 4 as amended requires a second component selected from: methylated DNA from a biological sample from a human; a eukaryotic cell from a human; and a biological sample from a human. The claimed element “methylated DNA from a biological sample from a human” is interpreted as being limited to DNA from a human biological sample and that DNA is methylated. The claimed element excludes DNA that is from a PCR reaction or a plasmid preparation, in which the DNA is not methylated. Furthermore, the claimed element excludes DNA from a human biological sample that is methylated after being removed from the human biological sample, because it does not represent DNA that was methylated within the human biological sample and would not be methylated DNA from a biological sample.

	The claims require as an alternative element “synthetic methylated DNA comprising a zebrafish DNA nucleotide sequence”. The length of the synthetic methylated DNA must be sufficient such that the zebrafish DNA nucleotide sequence may be identified as a sequence unique to zebrafish. For example, a dinucleotide or trinucleotide sequence from zebrafish would not be of sufficient length to distinguish it 
distinct from fish DNA and refers to DNA isolated from Danio rerio, or created in vitro (e.g., enzymatically, synthetically) to have a sequence of nucleotides found in DNA from Danio rerio.

	Similarly, where the claim encompasses elements that comprise “at least a portion of the zebrafish rassf1 gene”, for example in claim 7, the portion must be of sufficient length distinguish it as being from the zebrafish rassf1 gene as opposed to being from a different rassf1 gene, such as human rassf1 or mouse rassf1.

	Also, where the claim encompasses elements that comprise “at least a portion of SEQ ID NO: 1 or its complement” or of SEQ ID NO: 2 or 3, for example in claim 7, the portion must be of sufficient length to distinguish it as being from SEQ ID NO: 1, 2 or 3 as opposed to being from a different sequence.

	The element “said synthetic methylated DNA comprising a zebrafish DNA nucleotide sequence comprises at least one oligonucleotide from the group consisting of: an oligonucleotide having the sequence of SEQ ID NO: 11; and an oligonucleotide having the sequence of SEQ ID NO: 12” is interpreted as requiring the synthetic methylated DNA to comprise the full-length sequence of either SEQ ID NO: 11 or 12.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed combination of elements is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634